Title: To Thomas Jefferson from Lafayette, with Enclosure, 18 September 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas,Lambert




My dear friend
Fontainebleau September the 18th

    Thus far I Have Come down from My Mountains, and Hope I will not Be sent Back without some decision or other Respecting American affairs. Inclosed is the Copy of a letter to M. Lambert which I Have writen as soon as I Knew His Appointement. I also inform M. de la Boulaïe that I will Be Ready to Meet Him Every day in the Next week, But that I am obliged to set out Again on the fifth of October for an Assembly of Departement wherein I  Have Accepted a seat. Now I am Going to Visit the duke du Chatelet, and Marchal de Castries at their Country seats, from thence to Marchal de Mouchy’s and then on a Visit to the Archbishop whose order I will take Respecting our affairs. The Moment I Get to Paris I shall let You Know. My Respects to the Young ladies, and Compliments to M. Short and all friends. Most affectionately Yours,

Laf



Enclosure
Lafayette to Lambert

Chavaniac ce 10. 7bre. 1787.

L’Honneur que j’ai eu d’ être votre confrere, Monsieur, m’a mis à portée d’applaudir à la confiance que le Roi vous témoigne et je joins à ce sentiment celui de mon attachement particulier. La place qu’on vient de vous donner n’est pas dans le moment actuel exempte de difficultés; mais l’immensité du travail ne vous effraie pas, et l’on sait depuis longtems que vous savez faire beaucoup et bien faire. C’est dans une douzaine de jours que j’espere avoir le plaisir de vous voir, mais je n’ai pas voulu tarder à me rappeller à votre souvenir dans cette occasion, et j’en profite pour vous parler d’une affaire qui, quoique etrangere, n’en Est pas moins très pressante même au milieu des Circonstances intérieures où nous nous trouvons.
La France a fait une guerre glorieuse, mais chère, pour séparer les Etats-unis de l’Angleterre. Parmi les avantages sans nombre de cette révolution, un des principaux etoit sans doute d’attirer ici le Commerce des Etats-unis, commerce essentiel à la Politique, puisque les Négociants de ces républiques influeront beaucoup sur les décisions de chaque Etat et du Corps fœedératif; commerce bien avantageux en lui-même puisqu’il s’agit de payer des produits Bruts avec nos productions façonnées et les ouvrages de nos manufactures, et d’obtenir la plus grande part dans un Négoce d’environ Quatre-vingt millions, favorable à la navigation parcequ’il est de grand encombrement; bien moins précaire que nos liaisons avec le Nord et le levant, et croissant rapidement avec la population de ce pays nouveau et fortuné. J’ajouterai que les avantages de ce Commerce doivent être comptés au double pour nous, puisque chacun de nos gains dans les Etats-unis est une perte politique et mercantile pour une nation rivale.
La Guerre avoit donné des occasions et du tems pour engager ce commerce, on en a peu profité. Les premières années de la paix etoient favorables, on les a négligées. Il faut en accuser les prejugés ou l’avidité de quelques corps ou compagnies, quelques fautes particulières de Négociants dans les deux nations; la révolution du papier monnoye, trop longue à expliquer ici, et qui l’est fort bien dans la Nouvelle encyclopédie; mais par dessus tout le funeste Esprit de la finance et le courant d’affaires qui emp[loyent] journellement l’attention des ministres. C’est par ignorance ou mauvaise foi qu’on allègue la différence de Religion et l’attachement aux Anglois, dans un pays où toutes les Religions sont égales et où l’Angleterre est haïe par les trois quatre et demi des Citoyens. Et s’il est moins absurde de parler des inconvenients d’une langue différente, de l’habitude des Americains pour les manufactures Anglaises, des Liens qu’entraïnent nécessairement une ancienne dette, on ne doit pas croire que ces difficultés tiennent contre un peu de tems et de Soins, et surtout contre la seule et grande règle de tout Négoce, Le profit; et à moins que le Gouvernement ne barre le cours naturel du Commerce Américain, il appartiendra principalement à la Nation qui, pouvant avoir presque tous les articles Anglais, en a beaucoup que le Climat refuse à l’Angleterre et dont la position offre à peu de fraix des dépots pour toutes les mers d’Europe.
Il est vrai que l’Angleterre, en même tems qu’elle sembloit négliger l’Alliance des Etats-unis, a fait les plus grands efforts, et même des Sacrifices considerables, pour se les attacher par tous les liens du Commerce. L’Amérique est inondée de facteurs, de Correspondances et de marchandises Britanniques. Les Gouverneurs des Isles ont souvent fermé les yeux. Tous les moyens d’augmenter la dette des Americains ont été multipliés. Les Credits qu’ils obtenoient étoient sans bornes et même sans distinctions, et l’on n’a pas été intimidé par les Banqueroutes. Enfin, les marchandises francaises ont été déguisées sous des noms anglais, et nos Rivaux ont usé de tous les moyens populaires qui leur sont connus pour décrier nos manufactures.
Pendant ce tems, les Négociants francais usoient d’une prudence que je ne puis blâmer dans l’Etat d’incertitude où ils se trouvoient, et les productions americaines étoient repoussées de nos ports. Tantôt, Messieurs de la Marine prononçoient sur les munitions navales, et le resultat est toujours qu’il n’y a rien de bon qu’à Riga, où nous payons à peu près tout en Or. Tantôt, les agens du fisc ont réclamé les droits sur les Huiles de baleine, et sur toutes les marchandises d’Amerique; ou bien, ils ont établi des vexations, des discussions, de longueurs pires que les droits. Il n’y a pas jusqu’aux Arbres d’Amérique dont l’Introduction n’ait été gênée, et quand l’Américain a voulu se fournir en France, les barrières intérieures, la langue financiere qu’il falloit apprendre en outre de la langue française, ont contrarié sa bonne volonté. Les fermiers généraux de France ont cru devoir acheter en Ecosse les Tabacs d’Amérique, ou lorsqu’on a voulu changer le cours de leurs emplettes, ils ont imaginé un monopole d’achat par addition à celui de la vente et, donnant un privilège exclusif à M. Moriss dans l’autre Hemisphere, comme ils en ont un dans celui-ci, ils l’ont de plus payé, non pas en marchandises françaises, mais en lettres de changes sur Londres. Et l’on dit ensuite qu’il faut que les Américains n’aiment pas la France puisqu’il y a si peu de leurs Vaisseaux dans nos ports!
M. De Calonne, qui a souvent rendu service au Commerce, sentit qu’il étoit ridicule de ne pas trouver sur quatre-vingt millions d’Exportations Américaines un seul objet qui convint aux intérêts de nos Compagnies exclusives, ou aux Loix de notre fiscalité. Il nomma un Comité presidé d’abord par M. De Boullongne et ensuite par Mr. LeNoir. Il etoit composé de membres du Conseil, Intendants du Commerce, négociants, fermiers generaux, Messrs. Boyetet et Dupont et  moi. Ce fut après un long examen que nous Convïnmes de différents points etablis dans une lettre de M. De Calonne à Mr. Jefferson, ministre des Etats-unis. Elle ne prononce sur aucun Sacrifice de la France, mais seulement sur les objets qui lui sont evidement avantageux. Cette lettre, signée par le Controleur général, envoyée officiellement par le Ministre des affaires étrangeres, presentée au Congrès par les Ministres respectifs et imprimée partout, produisit un si bon effet que plusieurs etats americains accordèrent sur le champ des avantages à notre Commerce et qu’elle a occasionné de vifs debats au parlement d’Angleterre.
Mais, par une Negligence étrange, on oublia de donner dans les ports les ordres nécessaires. La Ferme en profita pour vexer le Commerce. Les Navires Americains n’arrivèrent que pour voir la lettre sans effet, les engagements violés et pour rapporter dans leur pays cette singulière nouvelle; M. De Calonne se contenta de promettre qu’on rembourseroit les droits injustement perçus. L’Assemblée des Notables est survenüe et depuis la nouvelle administration on n’a pû encore que mettre la lettre en vigueur, et il reste à donner à cette convention une forme Stable et l’Extension dont elle est susceptible.
M. De La Boullaye a pris des renseignements. M. Jefferson s’est fort occupé de cet objet, il est très familier à M. LeNoir et aux autres membres du Comité dont l’opinion est consacrée dans le proces Verbal. Je ne vous propose pas d’entrer à present dans l’Examen des grands partis à prendre, ou des petits details à suivre pour le Commerce Gallo-Americain, mais les objets de la lettre sont simples, excepté Celui du Tabac qui est très urgent. Nous en aurions quelques autres à vous présenter, et si vous accordiez une Conference à Mr. Jefferson, M. De La Boullaye, M. Le Noir, moi, et telles autres personnes qui vous Conviendront, deux heures Suffiroient pour fixer un arrangement Solide, dont le delay nous est Extremement préjudiciable.
Je vous demande pardon, Monsieur, de ma longue epitre. Elle porte sur un Interet bien important, et qui le deviendra plus encore lorsque les Etats-unis auront la voix préponderante qui leur est destinée.
Je suis à portée de voir que le tems presse et c’est ce qui m’engage à joindre ces Reflexions à l’hommage des Sentiments que vous me Connoissez pour vous et que Je m’empresse de vous Renouveler à cette occasion, ainsi que le Sincere attachement Etc.

